Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

Response to Amendments
The amendments filed 07/08/2022 (06/21/2022 after-final amendments and arguments) have been entered. Claims 1-2, 4-8, 9-10, 13-16, and 17-20 remain pending in the application. 
 Applicants arguments, filed 06/21/2022, with respect to the claim objections have fully considered are persuasive. Therefore, the previous objections to the Claims, set forth in the previous office action mailed 04/21/2022, have been withdrawn.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-2, 4-10, and 13-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 04/21/2022 has been withdrawn. However, upon further consideration new ground(s) of rejection have been raised (see below). 

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 06/21/2022 have been fully considered but they are not persuasive. 
	Applicant argues that the combination of prior art of record Meyerson in view of Kirov does not teach the amended claim language. Specifically, the applicant argues: 
	While Kirov teaches SRNs that are trained to perform forward and backward serial recall, Kirov is entirely silent on such training that is "based on a serial recall decoder artificial neural network and a reverse recall decoder artificial neural network each of the plurality of decoder artificial neural networks," as is required by Applicant's amended Independent Claim 1. Indeed, Kirov makes no mention of decoders, let alone a serial recall decoder artificial neural network and a reverse recall decoder artificial neural network
Thus, Kirov does not remedy the deficiencies of Myerson with regard to the rejection. Therefore, Meyerson and Kirov, individually or in combination, do not teach or suggest that "the encoder artificial neural network is pretrained on at least a serial recall task and a reverse recall task based on a serial recall decoder artificial neural network and a reverse recall decoder artificial neural network each of the plurality of decoder artificial neural networks," nor do the other references cited remedy the deficiencies of Meyerson or Kirov
The examiner respectfully disagrees. 
	First, the examiner notes that the amended claim language has not been previously presented for examination and therefore applicant’s arguments are rendered moot. The examiner refers to the rejection under 103 for more details. 
	Second, the amended claim language as presented is indefinite (see below).
	Third, the examiner reminds the applicant that the rejection was under 103 in a combination of Meyerson and Kirov. While the examiner refers to the below rejection, it is important to understand why the combination renders the claim language obvious. 
	Specifically, as was previous cited, Meyerson provides for at least one encoder neural network and a plurality of decoder neural networks (Meyerson ¶ [0004]: “numerous decoders”; “numerous decoders that are grouped into sets of decoders in dependence upon corresponding classification tasks, that respectively receive the encoding as input from the encoder”). 
	Kirov, on the other hand provides for training of at least a recurrent neural network on both at least a serial recall task and a reverse recall task (Kirov, p. 5, § 3, ¶ 1 as was cited previously). 
	Based on the above, a person of ordinary skill in the art would, under BRI of the claim language in light of the specification at least infer that training, using, or otherwise implementing, for example, Myerson’s encoder and “numerous” decoder neural networks with the serial recall and reverse recall task as provided by Kirov at least renders the claim language obvious. 
	For at least the above reason(s), the applicant’s arguments are unpersuasive and the rejection is maintained.
	Again, the examiner notes for clarity of record, that the specific mappings are provided in the rejection under 103 below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 recites, at least in part: 
“a system comprising: an encoder artificial neural network…a plurality of decoder artificial neural networks…a memory operatively coupled to the encoder artificial neural network and to the plurality of decoder artificial neural networks…”
MPEP 2106.03(I) recites, at least in part: 
“Products that do not have a physical or tangible form, such as information (often referred to as ‘data per se’) or a computer program per se (often referred to as ‘software per se’) when claimed as a product without any structural recitations…” 
Under the BRI of Claim 1 in light of the specification, the terms “encoder artificial neural network”, “a plurality of decoder artificial neural networks”, and “a memory operatively coupled to the encoder [ANN]… decoder [ANN]” are NOT limited to structural limitations (e.g. processors, hardware implementations, etc.) and thus, claim 18 merely recites software and thus recites “software per se”. 
More specifically, under BRI in light of the specification, the claimed neural networks are NOT limited to purely hardware implementations (e.g. neuromorphic circuit, hardware implementation of neural networks) and therefore under BRI are purely software. 
Specification [0102] provides examples of what the applicant intends the memory to encompasses. However, these listed examples are just that, examples. The specification does NOT appear to limit the claimed memory to purely hardware memory and, under BRI, could encompasses, for example, carrier waves which are a non-statutory category of invention. Thus, at least paragraph [0102] does not provide a limiting definition of “memory”. 
The examiner notes that claims 2 and 4-8 are rejected under 101 due, at least in part, to their dependency on claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 9-10, 13-16, and 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9, and 17 recite, at least in part (Claim 1 used as representative): 
Wherein the encoder artificial neural network is pretrained on at least a serial recall task and a reverse recall task based on a serial recall decoder artificial neural network and a reverse recall decoder neural network each of the plurality of decoder artificial neural networks
At least the above limitation does not appear to have support within the as-filed specification. 
As interpreted by the examiner, this limitation appears to encompass, under at least one interpretation, that the encoder neural network is somehow pre-trained based on two separate decoder neural networks. That is, before the recall tasks are implemented, the encoder neural network is trained from at least two decoder neural networks. At least this interpretation does not find basis within the as-filed specification. 
Paragraph [0071], which was at least one of the paragraphs cited by applicant as allegedly providing support, recites, at least in part: 
[0071] Fig. 13 illustrates an ED-NTM model used for joint training of serial and reverse recall tasks. In this architecture, a joint encoder 1301 precedes separate serial recall and reverse recall decoders 1302. In the model presented in Fig. 13, the encoder (E from Encoder-Joint) is explicitly enforced to produce an encoding that is simultaneously good for both the serial (Ds) and reverse recall tasks (DR). This form of inductive bias is applied to build good decoders independently for other sequential tasks.
However, this paragraph fails to provide the alleged support. 
First, the examiner draws attention to the term “precedes”. The term “precedes” in its plain and ordinary meaning means at least “coming before”. Thus, if the joint encoder comes before the separate decoders, the joint encoder does not appear, as the claim language states, “…based on the…decoder neural network[s]”. 
Second, Paragraph [0071] appears to be describing, at least in part, Figure 13. Figure 13 shows “Ej” (e.g. the joint encoder) passing information to the decoder neural networks. However, the decoder neural networks do not appear to influence or affect the encoder’s training (e.g. for the claimed “pre-trained”) and thus further does not provide support for “…based on a serial recall decoder artificial neural network and a reverse recall decoder neural network each of the plurality of decoder artificial neural networks…”
For any or all of the above reason(s), representative Claim 1 does not have support and a rejection under 112(a) is appropriate. Claims 9 and 17 recite similar language and therefore, a rejection under 112(a) is appropriate for similar reasons. 
The examiner notes, for clarity of record, that claims 2, 4-8, 10, 13-16, and 18-20 are rejected due, at least in part, to their dependency on a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 4-8, 9-10, 13-16, and 17-20 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 recite, at least in part (Claim 1 used as representative): 
Wherein the encoder artificial neural network is pretrained on at least a serial recall task and a reverse recall task based on a serial recall decoder artificial neural network and a reverse recall decoder neural network each of the plurality of decoder artificial neural networks
At least the above limitation is indefinite. More specifically, the phrase “each of the plurality of decoder artificial neural network” is unclear in the context of the claim. That is, this phrase appears, for lack of a better term, “out of place” and it is unclear what the applicant intends this phrase to encompass in the context of the claim language. 
A suggestion is made to the applicant to delete the phrase “each of the plurality of decoder artificial neural networks” and the examiner notes that this is how at least this limitation will be interpreted. 
Additionally, it is unclear what the applicant means when claiming that the encoder artificial neural network is pretrained…based on a serial recall decoder neural network and a reverse recall neural network. That is, it is unclear from the claim language how a pretrained encoder neural network is based on two separate decoder neural networks. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. § 103 as being anticipated by Meyerson et al. US PGPub 2019/0244108 effectively filed on February 08, 2018 (hereinafter Meyerson) in view of Kirov et al. Processing of nested and cross-serial dependencies: an automaton perspective on SRN behavior (2012) (hereinafter Kirov).
 With respect to Claim 1, Meyerson teaches A system comprising: an encoder artificial neural network that receives an input and provides an encoded output based on the input, (Meyerson ¶ [0003]: “The technology disclosed relates to artificial intelligence type computers and digital data processing systems and corresponding data processing methods and products” “including systems for reasoning with uncertainty (e.g., fuzzy logic systems), adaptive systems, machine learning systems, and artificial neural networks.”  ¶ [0004]: “an encoder that processes an input and generates an encoding”.)

a plurality of decoder artificial neural networks, wherein each of the plurality of decoder artificial neural networks receives an encoded input and provides a respective output based on the encoded input (Meyerson ¶ [0004]: “numerous decoders”; “numerous decoders that are grouped into sets of decoders in dependence upon corresponding classification tasks, that respectively receive the encoding as input from the encoder”, “and that respectively process the encoding and produce classification scores for classes defined for the corresponding classification tasks”.  The examiner notes that Meyerson’s encoding and classification scores respectively teach the encoded input and the output, and that Meyerson thus teaches this limitation.)

wherein the encoder artificial network is pretrained…(Meyerson, ¶ [0023]: “In particular, encoder 102 is a neural network such as a convolutional neural network (CNN), a multilayer perceptron, a feed-forward neural network, a recursive neural network, a recurrent neural network (RNN), a deep neural network, a shallow neural network, a fully-connected neural network, a sparsely-connected neural network, a convolutional neural network that comprises a fully-connected neural network (FCNN), a fully convolutional network without a fully-connected neural network, a deep stacking neural network, a deep belief network, a residual network, echo state network, liquid state machine, highway network, maxout network, long short-term memory (LSTM) network, recursive neural network grammar (RNNG), gated recurrent unit (GRU), pre-trained and frozen neural networks, and so on.”
Additionally, see Fig. 3 which shows a plurality of encoder-decoder pairs and each of these encoder-decoder pairs are for at least a specific Classification Task (e.g. classification task 1, classification task 2, etc.). See Fig. 2 which similar shows at least an encoder and decoder for a specific classification task.
 The examiner notes that Meyerson’s encoder (102) teaches an encoder artificial neural network, and because Meyerson provides for the pre-training of the encoder neural network for some number of at least classification tasks, Meyerson teaches “wherein the encoder artificial network is pretrained on at least at [two tasks]”.)

based on a…decoder artificial neural network and a…decoder artificial neural network (Meyerson see Fig. 3 which shows a plurality of encoder-decoder pairs and each of these encoder-decoder pairs are for at least a specific Classification Task (e.g. classification task 1, classification task 2, etc.). See Fig. 2 which similar shows at least an encoder and decoder for a specific classification task.
 The examiner notes that Meyerson’s encoder (102) teaches an encoder artificial neural network, and because Meyerson provides for the pre-training of the encoder neural network for some number of at least classification tasks, and the decoder neural networks are also trained to perform at least two tasks Meyerson teaches “based on a…decoder artificial neural network and a…decoder artificial neural network”).

a memory operatively coupled to the encoder artificial neural network and to the plurality of decoder artificial neural networks, (Meyerson, ¶ [0080]: “the technology disclosed presents a neural network-based model. The model is coupled to memory”; ¶ [0072]: “the model 101 is communicably linked to the storage subsystem 510 and the user interface input devices 538”; ¶ [0076]: “Memory subsystem 522 used in the storage subsystem 510 can include a number of memories including a main random access memory (RAM) 532 for storage of instructions and data during program execution and a read only memory (ROM) 534 in which fixed instructions are stored”; ¶ [0081]: “The model has an encoder that processes an input and generates an encoding”; and ¶ [0082]: “The model has numerous decoders”.  The examiner notes that Meyerson’s memory coupled to a model for storing data for the encoder and numerous decoders teaches this limitation.)

wherein the memory stores the encoded output of the encoder artificial neural network (See e.g., Meyerson, ¶ [0080]: “the technology disclosed presents a neural network-based model. The model is coupled to memory”; ¶ [0072]: “the model 101 is communicably linked to the storage subsystem 510”; ¶ [0076]: “Memory subsystem 522 used in the storage subsystem 510 can include a number of memories including a main random access memory (RAM) 532 for storage of instructions and data during program execution”; and ¶ [0081]: “The model has an encoder that processes an input and generates an encoding”.  The examiner notes that Meyerson’s storing, in a memory subsystem, the encoding that is generated as an output during program execution of an encoder teaches this limitation.)

provides the encoded input to the plurality of decoder artificial neural networks (See e.g., Meyerson, ¶ [0080]: “the technology disclosed presents a neural network-based model. The model is coupled to memory”; ¶ [0072]: “the model 101 is communicably linked to the storage subsystem 510”; ¶ [0076]: “Memory subsystem 522 used in the storage subsystem 510 can include a number of memories including a main random access memory (RAM) 532 for storage of instructions and data during program execution”;  ¶ [0081]: “The model has an encoder that processes an input and generates an encoding”; and ¶ [0082]: “The model has numerous decoders” and “[t]he decoders respectively receive the encoding as input”. The examiner notes that Meyerson’s storing the encoding generated by an encoder during execution of the encoder in a memory subsystem and providing the stored encoding to numerous decoders teaches this limitation.)
Myerson, however, does not appear to explicitly disclose: 
…pretrained on at least a serial recall task and a reverse recall task based on a serial recall…and a reverse recall…
Kirov, however, teaches …pretrained on at least a serial recall task and a reverse recall task based on a serial recall…and a reverse recall…  (Kirov, p. 5, § 3, ¶ 1: “Throughout this paper, we attempt to shed light on a few basic questions regarding the high-level strategies discovered by SRNs that are trained to perform forward and backward serial recall.” Pp. 8-9, § 4, ¶ 1: “Networks were trained to perform several variants of the forward (queue-like) and backward (stack-like) serial recall tasks.” P. 14, § 4.1.3, ¶ 1: “Having seen how networks perform as either stacks or queues, we now examine network performance on a combination task that requires reading a stored string from either end. In this task, forward recall and backward recall are mixed between examples. For any given example, a network would need to behave as either a stack or a queue. Using the same parameters as forward and backward networks above, networks were trained to handle the input/output mappings of both types, i.e. like those in (15) and (16). Thus, the mixed task is a union of the basic forward and basic backward tasks.”
The examiner notes that Kirov’s simple recurrent network (SRN) teaches an encoder artificial neural network, that Kirov’s forward serial recall tasks teaches a serial recall task, and that Kirov’s backward serial recall task teaches a reverse recall task. The examiner further notes that Kirov’s SRN trained with both a forward serial recall task and a backward recall task teaches “…pretrained on at least a serial recall task and a reverse recall task based on a serial recall…and a reverse recall…”).
Meyerson and Kirov are analogous art because both pertain to domain adaptation of a neural network from one domain to another domain with dataset shift. 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Meyerson’s pre-training an encoder artificial neural network on training data (Meyerson, supra) with Kirov’s training data comprising at least a serial recall task and a reverse recall task (Kirov, supra).  
The modification proves that both serial recalls and reverse recalls of a recurrent neural network, unlike random access arrays where a pointer retrieves data without altering the contents of the random access arrays, deplete the stored data structure and therefore implement their respective memories independently to allow recurrent neural networks to fully recall a string at a later time in the forward or backward direction after it has already been recalled once in the other direction and to avoid nearly 50% error rate if their memories are not implemented independently (Kirov, p. 8, ¶ 2: “In the approach shown, the symbol to be recalled is set to zero after being output. When the symbol is later read from the reverse direction, zero will always be the output, leading to about 50% error since the symbol was just as likely to be a one originally.” p. 22, § 5, ¶ 2: “we provided evidence that the process of recalling a stored string by an SRN depletes the stored data structure, much like a pop or a read would do for a symbolic implementation of a stack or a queue. Trained networks do not seem to operate like random access arrays, where a pointer into a data structure can retrieve data without altering the contents of the data structure. However, it also seems that multi-task networks implement independent stacks and queues independently, so that each can be depleted as needed. This allows such networks to fully recall a string a second time in the forward or backward direction after it has already been recalled once in the other direction.”) 
 
With respect to claim 2, the combination of Myerson and Kirov teach wherein each of the plurality of decoder artificial neural networks corresponds to one of a plurality of tasks  (Myerson [0004]: “numerous decoders that are grouped into sets of decoders in dependence upon corresponding classification tasks, that respectively receive the encoding as input from the encoder, thereby forming encoder-decoder pairs which operate independently of each other when performing the corresponding classification tasks.”). 
 
With respect to claim 4, the combination of Myerson and Kirov teach wherein the pretraining comprises: jointly training each of the plurality of decoder artificial neural networks in combination with the encoder artificial neural network. (Meyerson, ¶ [0005]: “jointly training the encoder-decoder pairs over one thousand to millions of backpropagation iterations to perform the corresponding classification tasks.”) 
With respect to claim 7, the combination of Myerson and Kirov teach wherein the encoder artificial neural network receives a sequence of inputs, and wherein the respective output of each of the plurality of decoder artificial neural networks correspond to each input of the sequence of inputs (Kirov Pg. 9 Section 4 “Network were trained to perform several variants of the forward (queue-like) and backward (stack-like) serial recall tasks. Processing of a particular input string was split into two phases: an encoding phase and a recall phase. During the encoding phase, a network was fed one symbol of the input string per time step…After the network had seen the entire input string, the recall phase of processing began. During each time step of this phase, the network was given one of two recall cue symbols. The forward recall cue, which we label F, told the network to output the next available symbol from the input string, reading from the front. From example if the input string was 1010, an F cue during the first time step of recall should cause a network to output the first 1 in the input string.”
Kirov Pg. 7 “Sticking with the idea of using binary expansions as data structures, how could a network faced with learning to act as both a stack and a queue work? The simplest strategy would be to encapsulate the function of two independent stack and queue networks. Each subnetwork would have its own expansion (x) and counter (y) variable, which would be updated at each encompassing step. During recall, receiving a forward or backward cue would tell the main network to call the appropriate subnetwork as a function.”
The examiner notes that Kirov inputting one symbol of the input string per time step (e.g. sequence) as part of the encoding phase teaches “wherein the encoder artificial neural network receives a sequence of inputs…”
Additionally, Kirov, during a recall phase, calling a subnetwork (for example, a decoder network), to output the correct symbol based on the encoded cue, teaches “and wherein the respective output of each of the plurality of decoder artificial neural networks correspond to each input of the sequence of inputs”.)
 
With respect to claim 9, Meyerson teaches:
A method comprising: jointly training each of a plurality of decoder artificial neural networks in combination with an encoder artificial neural network, (Meyerson, ¶ [0003]: “The technology disclosed relates to artificial intelligence type computers and digital data processing systems and corresponding data processing methods and products” “including systems for reasoning with uncertainty (e.g., fuzzy logic systems), adaptive systems, machine learning systems, and artificial neural networks.”  ¶ [0005]: “jointly training the encoder-decoder pairs over one thousand to millions of backpropagation iterations to perform the corresponding classification tasks.”)

the encoder artificial neural network receives an input and provides an encoded output to a memory based on the input, (Meyerson, ¶ [0072]: “the model 101 is communicably linked to the storage subsystem 510 and the user interface input devices 538”; ¶ [0076]: “Memory subsystem 522 used in the storage subsystem 510 can include a number of memories including a main random access memory (RAM) 532 for storage of instructions and data during program execution and a read only memory (ROM) 534 in which fixed instructions are stored”; ¶ [0081]: “The model has an encoder that processes an input and generates an encoding”.  The examiner notes that Meyerson’s encoder receives an input and generates an encoding and stores the encoding in a memory subsystem and thus teaches this limitation.) 

the encoder artificial neural network is pretrained…based on a…decoder artificial neural network and a…decoder artificial neural network each of the plurality of decoder artificial neural networks (Meyerson, ¶ [0023]: “In particular, encoder 102 is a neural network such as a convolutional neural network (CNN), a multilayer perceptron, a feed-forward neural network, a recursive neural network, a recurrent neural network (RNN), a deep neural network, a shallow neural network, a fully-connected neural network, a sparsely-connected neural network, a convolutional neural network that comprises a fully-connected neural network (FCNN), a fully convolutional network without a fully-connected neural network, a deep stacking neural network, a deep belief network, a residual network, echo state network, liquid state machine, highway network, maxout network, long short-term memory (LSTM) network, recursive neural network grammar (RNNG), gated recurrent unit (GRU), pre-trained and frozen neural networks, and so on.”
Meyerson, ¶ [0005]: “jointly training the encoder-decoder pairs over one thousand to millions of backpropagation iterations to perform the corresponding classification tasks.”
The examiner notes that Myerson’s “pre-trained” neural network teaches “the encoder artificial neural network is pretrained…” and the Myerson’s at least joint training teaches “based on a…decoder artificial neural network and a…decoder artificial neural network each of the plurality of decoder artificial neural networks”.)

each of the plurality of decoder artificial neural networks receives an encoded input from the memory and provides a respective output based on the encoded input (See e.g., Meyerson, ¶ [0080]: “the technology disclosed presents a neural network-based model. The model is coupled to memory”; ¶ [0072]: “the model 101 is communicably linked to the storage subsystem 510 and the user interface input devices 538”; ¶ [0076]: “Memory subsystem 522 used in the storage subsystem 510 can include a number of memories including a main random access memory (RAM) 532 for storage of instructions and data during program execution and a read only memory (ROM) 534 in which fixed instructions are stored”; ¶ [0081]: “The model has an encoder that processes an input and generates an encoding”; and ¶ [0082]: “The model has numerous decoders” that “respectively process the encoding and produce classification scores for classes defined for the corresponding classification tasks”.  The examiner notes that each of Meyerson’s numerous decoders receives the encoding (generated by an encoder and stored in a memory subsystem coupled to the encoder) and generates classification scores (that are also stored in the memory subsystem coupled to the numerous decoders) teaches this limitation.)
Myerson, however, does not appear to explicitly disclose:
…pretrained on at least a serial recall task and a reverse recall task based on a serial recall…and a reverse recall…

Kirov, however, teaches …pretrained on at least a serial recall task and a reverse recall task based on a serial recall…and a reverse recall…  (Kirov, p. 5, § 3, ¶ 1: “Throughout this paper, we attempt to shed light on a few basic questions regarding the high-level strategies discovered by SRNs that are trained to perform forward and backward serial recall.” Pp. 8-9, § 4, ¶ 1: “Networks were trained to perform several variants of the forward (queue-like) and backward (stack-like) serial recall tasks.” P. 14, § 4.1.3, ¶ 1: “Having seen how networks perform as either stacks or queues, we now examine network performance on a combination task that requires reading a stored string from either end. In this task, forward recall and backward recall are mixed between examples. For any given example, a network would need to behave as either a stack or a queue. Using the same parameters as forward and backward networks above, networks were trained to handle the input/output mappings of both types, i.e. like those in (15) and (16). Thus, the mixed task is a union of the basic forward and basic backward tasks.”
The examiner notes that Kirov’s simple recurrent network (SRN) teaches an encoder artificial neural network, that Kirov’s forward serial recall tasks teaches a serial recall task, and that Kirov’s backward serial recall task teaches a reverse recall task. The examiner further notes that Kirov’s SRN trained with both a forward serial recall task and a backward recall task teaches “…pretrained on at least a serial recall task and a reverse recall task based on a serial recall…and a reverse recall…”).
Meyerson and Kirov are analogous art because both pertain to domain adaptation of a neural network from one domain to another domain with dataset shift. 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Meyerson’s pre-training an encoder artificial neural network on training data (Meyerson, supra) with Kirov’s training data comprising at least a serial recall task and a reverse recall task (Kirov, supra).  
The modification proves that both serial recalls and reverse recalls of a recurrent neural network, unlike random access arrays where a pointer retrieves data without altering the contents of the random access arrays, deplete the stored data structure and therefore implement their respective memories independently to allow recurrent neural networks to fully recall a string at a later time in the forward or backward direction after it has already been recalled once in the other direction and to avoid nearly 50% error rate if their memories are not implemented independently (Kirov, p. 8, ¶ 2: “In the approach shown, the symbol to be recalled is set to zero after being output. When the symbol is later read from the reverse direction, zero will always be the output, leading to about 50% error since the symbol was just as likely to be a one originally.” p. 22, § 5, ¶ 2: “we provided evidence that the process of recalling a stored string by an SRN depletes the stored data structure, much like a pop or a read would do for a symbolic implementation of a stack or a queue. Trained networks do not seem to operate like random access arrays, where a pointer into a data structure can retrieve data without altering the contents of the data structure. However, it also seems that multi-task networks implement independent stacks and queues independently, so that each can be depleted as needed. This allows such networks to fully recall a string a second time in the forward or backward direction after it has already been recalled once in the other direction.”) 

 With respect to claim 10, it is substantially to claim 2 and is rejected in the same manner, the same art and reasoning applying. 
 	With respect to claim 12, it is substantially similar to a claimed limitation recited in claim 1 and is thus rejected in the same manner, the same art and reasoning applying.
With respect to claim 15, it is substantially to claim 7 and is rejected in the same manner, the same art and reasoning applying.   
With respect to claim 19, it is substantially to claim 7 and is rejected in the same manner, the same art and reasoning applying.   

Claims 5, 13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyerson et al. US PGPub 2019/0244108 effectively filed on February 08, 2018 (hereinafter Meyerson) in view of Kirov et al. Processing of nested and cross-serial dependencies: an automaton perspective on SRN behavior (2012) (hereinafter Kirov) and further in view of O’Shea et al. US PGPub 2019/0274108 effectively filed on March 02, 2018 (hereinafter O’Shea).

With respect to Claim 5, the combination of Myerson and Kirov teach all of the limitations of Claim 1 as discussed above. 
Additionally, the combination of Myerson and Kirov teach jointly training a subset of the plurality of decoder artificial neural networks in combination with the encoder artificial neural network (Meyerson, ¶ [0005]: “jointly training the encoder-decoder pairs over one thousand to millions of backpropagation iterations to perform the corresponding classification tasks.”  The examiner notes that Meyerson’s jointly training encoder-decoder pairs, which teach a subset of the plurality of decoder artificial neural networks in combination with the encoder artificial neural network, teaches this limitation.)
The combination of Myerson and Kirov, however, does not appear to explicitly teach:
freezing the encoder artificial neural network; and
separately training each of the plurality of decoder artificial neural networks in combination with the frozen encoder artificial neural network.  
O’Shea does, however, teach: freezing the encoder artificial neural network (O’Shea, ¶ [0230]: “In some implementations, the encoder network and the decoder networks are separately/iteratively trained. In such scenarios, one of the networks may be fixed (e.g., weights may be frozen and not updated), either by previous training or by a transmission/reception scheme, while the other network is trained to learn an encoding/decoding strategy that is appropriate for the fixed counterpart network.”  Further, ¶ [0064]: “the forward propagation and the backward propagation also occurs separately and independently in the decoders 1 and j (and all other decoders in general)”.  The examiner notes that an encoder network that “may be fixed” and forward and backward propagation occur separately and independently among decoders teaches the above limitation. )
separately training each of the plurality of decoder artificial neural networks in combination with the frozen encoder artificial neural network  (O’shea, ¶ [0230]: “In some implementations, the encoder network and the decoder networks are separately/iteratively trained. In such scenarios, one of the networks may be fixed (e.g., weights may be frozen and not updated), either by previous training or by a transmission/reception scheme, while the other network is trained to learn an encoding/decoding strategy that is appropriate for the fixed counterpart network.”  ¶ [0056]: “numerous encoder-decoder pairs are formed; all of which have the same underlying encoder.”  The examiner notes that O’shea’s separately training the encoder network and the decoder networks with one of the network frozen teaches this limitation.)
Meyerson, Kirov, and O’Shea are analog art because all three references pertain to training encoder(s) and decoder(s) for classification.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Meyerson in view of Kirov’s jointly training a subset of a plurality of decoder artificial neural networks in combination with an encoder artificial neural network (Meyerson, supra) to incorporate O’Shea’s freezing the encoder artificial neural network and separately training each of the plurality of decoder artificial neural networks in combination with the frozen encoder artificial neural network (O’Shea, supra). The modification provides the capability of reconstructing specific type of data that is best suited for a particular type of input data (e.g., radio transmission) by freezing the encoder neural network to generate the particular mapping of input data while training the plurality of decoder neural networks to learn from the specific outputs of the encoder network that processes the particular type of input data (O’Shea, ¶ [0231]: “For example, the encoder network may be fixed to generate a particular mapping of input information 902 for radio transmission 906, and the decoder network may be trained to learn a mapping from the outputted RF signal of the approximated channel 210 (e.g., approximated channel output 712, and simulated received signal 142 as shown in FIG. 1) to reconstructed information (e.g., reconstructed information 116 as shown in FIG. 1) that is best suited for the fixed network of encoder 904.”)
 
With respect to claim 13, the two claimed limitations recited in claim 13 are substantially similar to the two corresponding claimed limitations recited in claim 5, and claim 13 is thus rejected in the same manner, the same art and reasoning applying.

With respect to claim 17, Meyerson teaches A method comprising: jointly training a subset of a plurality of decoder artificial neural networks in combination with an encoder artificial neural network, (Meyerson, ¶ [0003]: “The technology disclosed relates to artificial intelligence type computers and digital data processing systems and corresponding data processing methods and products” “including systems for reasoning with uncertainty (e.g., fuzzy logic systems), adaptive systems, machine learning systems, and artificial neural networks.” ¶ [0005]: “jointly training the encoder-decoder pairs over one thousand to millions of backpropagation iterations to perform the corresponding classification tasks.”)

wherein the encoder artificial neural network receives an input and provides an encoded output to a memory based on the input, (Meyerson, ¶ [0080]: “the technology disclosed presents a neural network-based model. The model is coupled to memory”; ¶ [0081]: “The model has an encoder that processes an input and generates an encoding”; and ¶ [0082]: “The model has numerous decoders” that “respectively process the encoding and produce classification scores for classes defined for the corresponding classification tasks”.  The examiner notes that Meyerson’s model coupled to memory and including an encoder that processes an input stored in memory and generates and stores an encoding in the memory teaches this limitation.)

pretrained…based on a…decoder artificial neural network and a…decoder artificial neural network each of the plurality of decoder artificial neural networks (Meyerson, ¶ [0023]: “In particular, encoder 102 is a neural network such as a convolutional neural network (CNN), a multilayer perceptron, a feed-forward neural network, a recursive neural network, a recurrent neural network (RNN), a deep neural network, a shallow neural network, a fully-connected neural network, a sparsely-connected neural network, a convolutional neural network that comprises a fully-connected neural network (FCNN), a fully convolutional network without a fully-connected neural network, a deep stacking neural network, a deep belief network, a residual network, echo state network, liquid state machine, highway network, maxout network, long short-term memory (LSTM) network, recursive neural network grammar (RNNG), gated recurrent unit (GRU), pre-trained and frozen neural networks, and so on.”
Meyerson, ¶ [0005]: “jointly training the encoder-decoder pairs over one thousand to millions of backpropagation iterations to perform the corresponding classification tasks.”
The examiner notes that Myerson’s “pre-trained” neural network teaches “the encoder artificial neural network is pretrained…” and the Myerson’s at least joint training teaches “based on a…decoder artificial neural network and a…decoder artificial neural network each of the plurality of decoder artificial neural networks”.)

each of the plurality of decoder artificial neural networks receives an encoded input from the memory and provides a respective output based on the encoded input; (Meyerson, ¶ [0080]: “the technology disclosed presents a neural network-based model. The model is coupled to memory”; ¶ [0072]: “the model 101 is communicably linked to the storage subsystem 510 and the user interface input devices 538”; ¶ [0076]: “Memory subsystem 522 used in the storage subsystem 510 can include a number of memories including a main random access memory (RAM) 532 for storage of instructions and data during program execution and a read only memory (ROM) 534 in which fixed instructions are stored”; ¶ [0081]: “The model has an encoder that processes an input and generates an encoding”; and ¶ [0082]: “The model has numerous decoders” that “respectively process the encoding and produce classification scores for classes defined for the corresponding classification tasks”. The examiner notes that Meyerson’s “encoding” and “classification scores” stored in memory respectively teach an encoded input and an output for each decoder artificial neural network, and that Meyerson thus teaches the above limitation.)
Myerson, however, does not appear to explicitly disclose: 
…is pretrained on at least a serial recall task and a reverse recall task based on a serial recall…and a reverse recall…
freezing the encoder artificial neural network; and 
separately training each of the plurality of decoder artificial neural networks in combination with the frozen encoder artificial neural network.  
Kirov does, however, teach: …is pretrained on at least a serial recall task and a reverse recall task based on a serial recall…and a reverse recall… (Kirov, p. 5, § 3, ¶ 1: “Throughout this paper, we attempt to shed light on a few basic questions regarding the high-level strategies discovered by SRNs that are trained to perform forward and backward serial recall.” Pp. 8-9, § 4, ¶ 1: “Networks were trained to perform several variants of the forward (queue-like) and backward (stack-like) serial recall tasks.” P. 14, § 4.1.3, ¶ 1: “Having seen how networks perform as either stacks or queues, we now examine network performance on a combination task that requires reading a stored string from either end. In this task, forward recall and backward recall are mixed between examples. For any given example, a network would need to behave as either a stack or a queue. Using the same parameters as forward and backward networks above, networks were trained to handle the input/output mappings of both types, i.e. like those in (15) and (16). Thus, the mixed task is a union of the basic forward and basic backward tasks.”
The examiner notes that Kirov’s simple recurrent network (SRN) teaches a neural network, that Kirov’s forward serial recall tasks teaches a serial recall task, and that Kirov’s backward serial recall task teaches a reverse recall task. The examiner further notes that Kirov’s SRN trained with both a forward serial recall task and a backward recall task teaches training data that comprises at least a serial recall task and a reverse recall task.)
Meyerson and Kirov are analogous art because both pertain to domain adaptation of a neural network from one domain to another domain with dataset shift. 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Meyerson’s pre-training an encoder artificial neural network on training data (Meyerson, supra) with Kirov’s training data comprising at least a serial recall task and a reverse recall task (Kirov, supra).  The modification proves that both serial recalls and reverse recalls of a recurrent neural network, unlike random access arrays where a pointer retrieves data without altering the contents of the random access arrays, deplete the stored data structure and therefore implement their respective memories independently to allow recurrent neural networks to fully recall a string at a later time in the forward or backward direction after it has already been recalled once in the other direction and to avoid nearly 50% error rate if their memories are not implemented independently (Kirov, p. 8, ¶ 2: “In the approach shown, the symbol to be recalled is set to zero after being output. When the symbol is later read from the reverse direction, zero will always be the output, leading to about 50% error since the symbol was just as likely to be a one originally.” p. 22, § 5, ¶ 2: “we provided evidence that the process of recalling a stored string by an SRN depletes the stored data structure, much like a pop or a read would do for a symbolic implementation of a stack or a queue. Trained networks do not seem to operate like random access arrays, where a pointer into a data structure can retrieve data without altering the contents of the data structure. However, it also seems that multi-task networks implement independent stacks and queues independently, so that each can be depleted as needed. This allows such networks to fully recall a string a second time in the forward or backward direction after it has already been recalled once in the other direction.”) 

The combination of Myerson and Kirov, however, does not appear to explicitly teach: 
freezing the encoder artificial neural network; and 
separately training each of the plurality of decoder artificial neural networks in combination with the frozen encoder artificial neural network.  
O’Shea does, however, teach: freezing the encoder artificial neural network (O’Shea, [0230]: “In some implementations, the encoder network and the decoder networks are separately/iteratively trained. In such scenarios, one of the networks may be fixed (e.g., weights may be frozen and not updated), either by previous training or by a transmission/reception scheme, while the other network is trained to learn an encoding/decoding strategy that is appropriate for the fixed counterpart network.”  The examiner notes that O’shea’s freezing one of the encoder network and the decoder neural networks teaches this limitation.)
separately training each of the plurality of decoder artificial neural networks in combination with the frozen encoder artificial neural network (O’Shea, ¶ [0230]: “In some implementations, the encoder network and the decoder networks are separately/iteratively trained. In such scenarios, one of the networks may be fixed (e.g., weights may be frozen and not updated), either by previous training or by a transmission/reception scheme, while the other network is trained to learn an encoding/decoding strategy that is appropriate for the fixed counterpart network.”)
Meyerson, Kirov, and O’Shea are analog art because all three references pertain to training encoder(s) and decoder(s) for classification.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Meyerson in view of Kirov’s jointly training a subset of a plurality of decoder artificial neural networks in combination with an encoder artificial neural network (Meyerson, supra) to incorporate O’Shea’s freezing the encoder artificial neural network and separately training each of the plurality of decoder artificial neural networks in combination with the frozen encoder artificial neural network (O’Shea, supra). The modification provides the capability of reconstructing specific type of data that is best suited for a particular type of input data (e.g., radio transmission) by freezing the encoder neural network to generate the particular mapping of input data while training the plurality of decoder neural networks to learn from the specific outputs of the encoder network that processes the particular type of input data (O’Shea, ¶ [0231]: “For example, the encoder network may be fixed to generate a particular mapping of input information 902 for radio transmission 906, and the decoder network may be trained to learn a mapping from the outputted RF signal of the approximated channel 210 (e.g., approximated channel output 712, and simulated received signal 142 as shown in FIG. 1) to reconstructed information (e.g., reconstructed information 116 as shown in FIG. 1) that is best suited for the fixed network of encoder 904.”)
 
With respect to claim 18, the combination of Myerson, Kirov, and O’Shea teaches wherein each of the plurality of decoder artificial neural networks corresponds to one of a plurality of tasks. (Meyerson, ¶ [0004]: “numerous decoders that are grouped into sets of decoders in dependence upon corresponding classification tasks, that respectively receive the encoding as input from the encoder, thereby forming encoder-decoder pairs which operate independently of each other when performing the corresponding classification tasks.”  The examiner notes that Meyerson’s description of “encoder-decoder pairs which operate independently of each other when performing the corresponding classification tasks” teaches the above limitation.)
Claims 6, 8, 14, 16, and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Meyerson et al. US PGPub 2019/0244108 effectively filed on February 08, 2018 (hereinafter Meyerson) in view of Kirov et al. Processing of nested and cross-serial dependencies: an automaton perspective on SRN behavior (2012) (hereinafter Kirov) and further in view of Wayne et al. US PGPub 2021/0089968 effectively filed on February 06, 2017 (hereinafter Wayne).
With respect to Claim 6, the combination of Myerson and Kirov teach all of the limitations of Claim 1 as discussed above. 
However, the combination of Myerson and Kirov do not appear to explicitly disclose: 
Wherein the memory comprises an array of cells 

Wayne does, however, teach:  wherein the memory comprises an array of cells (Wayne, ¶ [0004]: “one or more LSTM memory blocks”; “[e]ach LSTM memory block can include one or more cells that each include an input gate, a forget gate”.)
Meyerson, Kirov, and Wayne are analogous art because all three references pertain to performing analyses using neural networks.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Meyerson in view of Kirov to incorporate Wayne’s memory having an array of cells (Wayne, supra). The modification allows for store data for the encoder and decoder artificial neural networks (Wayne, ¶ [0004]: “Each LSTM memory block can include one or more cells that each include an input gate, a forget gate, and an output gate that allow the cell to store previous states for the cell, e.g., for use in generating a current activation or to be provided to other components of the LSTM neural network.”)
 	With respect to claim 8, Meyerson modified by Kirov teaches the system of claim 1 but does not appear to explicitly teach: 
wherein each of the plurality of decoder artificial neural networks receives an auxiliary input, and wherein the respective outputs of each of the plurality of decoder artificial neural networks is further based on the auxiliary input.
Wayne does, however, teach: wherein each of the plurality of decoder artificial neural networks receives an auxiliary input, and wherein the respective outputs of each of the plurality of decoder artificial neural networks is further based on the auxiliary input. (See e.g., Wayne, ¶ [0046]: “The system provides the latent variables 116 for the time step as input to a decoder neural network 118”; and “the decoder neural network 118 also receives the updated hidden state of the controller recurrent neural network 106 for the time step (to be described in more detail below) as input.”  ¶ [0027]: “the system 100 generates the sequence of predicted observations 120.”  FIG. 1 shows the “predicted observation 120” is generated by the “decoder neural network 118”. The examiner notes that any of the aforementioned “latent variables” and/or the “updated hidden state” teaches the claimed “auxiliary input”, and Wayne’s generating a sequence of predicted observations with the controller recurrent neural network (a decoder neural network) teaches a respective output of the decoder neural network.  Wayne thus teaches the above limitation.)
Meyerson, Kirov, and Wayne are analogous art because all three references pertain to training encoder(s) and decoder(s) for classification.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Meyerson in view of Kirov to incorporate Wayne’s decoder neural network that generates a respective output based on its auxiliary input (Wayne, supra). The modification provides a neural network with the capability of predicting observations of input data by sampling objects with a probability distribution or observation as well as an observation space that encompasses all possible objects (e.g., by drawing random objects from the observation space) (Wayne, ¶ [0046]: “a decoder neural network 118 that is configured to process the latent variables 116 in accordance with current values of a set of decoder neural network parameters to generate as output parameters of a probability distribution (referred to in this specification as an observation distribution).”; and “The parameters of the observation distribution define a probability distribution over a multi-dimensional Euclidean space referred to in this specification as an observation space.” ¶ [0047]: “The system determines the predicted observation 120 for the time step by drawing a random sample from the observation distribution generated by the decoder neural network 118 for the time step.”)
 
With respect to 14, it is substantially to claim 6 and is rejected in the same manner, the same art and reasoning applying.   
With respect to 16, it is substantially to claim 8 and is rejected in the same manner, the same art and reasoning applying.   
With respect to 20, it is substantially to claim 8 and is rejected in the same manner, the same art and reasoning applying.   

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Dong, Li et al. “Language to Logical Form with Neural Attention.” NPL 2016. Discussing using side information (e.g. auxiliary input) to more accurately predict an output. For example, see Figure 4 and 5. Pg. 4 Section 3.3 “As shown in Fig.5, in order to find relevant encoder-side context for the current hidden state hLt of decoder, we compute its attention score…” 
2. Balle, Johannes et al. “Variational Image Compression with Scale Hyperprior” NPL May 2018. Note Figure 3 in comparison with instant Figure 3. 
3. Narayan, Shashi et al. “Neural Extractive Summarization with Side Information”, NPL 2017. Similar Inventive Concept. Note figure 2 and specifically the “side information”. This “side information” teaches auxiliary input. 
4. Liao, Binbing et al. “Deep Sequence Learning with Auxiliary Information for Traffic Prediction”, NPL July 2018. Very Similar Invention Concept. Note especially Figure 5 which shows encoder-decoder LSTMs wherein the decoder LSTMs have additional “offline geographical and social attributes” (e.g. side information/auxiliary input). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126